The opinion of the court was delivered by
Wilson, J.
This is an action on the case for waste alleged to have been committed by the defendant on premises occupied by her as tenant in dower, as the widow of Stewart Harvey first, deceased. It appears that the plaintiff is an heir of said Stewart Harvey, and owner of one-seventh of the reversion of said dower. Upon the evidence the county court found, among other things, that the defendant has, in relation to the buildings, fences, and lands, conducted as a prudent man would with respect to the same if it had been his own absolutely, and that in fact no waste had been permitted or committed. They decided as matter of law that the facts, found by them and detailed in the bill of ex-, ceptions, did not constitute waste under the circumstances. We find no error in the ruling of the county court.
Section 13 of chapter 55 of the General Statutes provides “ that no woman who shall be endowed of any lands, tenements, or hereditaments, shall commit or suffer any waste on the same, but shall maintain the houses, and tenements, with the fences and appurtenances, of which she shall be endowed, in good repair during her term, and leave the same in good repair at the expiration thereof, and shall be liable to the person owning the reversion for all damages occasioned by any waste committed or suffered by her.” The authorities are abundant to show it is the duty of a tenant in dower to maintain the estate, of which she is endowed, in good repair during her term, and to leave the same in good repair at the expiration thereof. But no one can, suppose it a reasonable construction of the statute that she shall be held to a more rigid rule in respect to the estate than would be observed by a prudent man of his own estate absolutely, while occu* *376pying it and intending to keep it for a homestead.. It is not found by the connty court that drawing loads, by the defendant’s son, across the premises, nor the removal of the muck-bed, was any material damage to the place. In relation to buildings, there are times when they are more or less out of repair, and prudent men, in fixing the time they will repair them, ordinarily pay reasonable regard to the price of materials and labor, when they can do so without immediate injury to the property. It does not appear that the want of repair of the buildings in question was causing any immediate injury to the estate. And in view of the very high price of materials and labor during almost the entire period she has occupied the premises, we think the defendant could properly delay, a reasonable time, to make the repairs she has deferred, in order that they might be made at such reasonable expense as the nature of the repairs and condition of the estate would reasonably require. To hold the defendant liable upon the facts of this case would give the statute a construction not authorized by its language or spirit.
The judgment of the county court is .affirmed.